Citation Nr: 1524493	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  11-17 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son.




ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to February 1955.  He died on January [redacted], 2010.

The case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Currently, the Agency of Original Jurisdiction (AOJ) over this appeal is the RO in St. Petersburg, Florida.

In March 2015, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The Board notes that the Appellant submitted some additional evidence, principally including her own and other lay statements, but did not submit a waiver of AOJ consideration of that evidence.  38 C.F.R. § 20.1304(c).  However, the Board need not determine whether a waiver of that evidence was necessary under the circumstances of this case because the matter must be remanded for other reasons.

It does not appear that the RO considered the possibility of awarding the appellant dependency and indemnity compensation under the provisions of 38 U.S.C.A. § 1318.  This is REFERRED for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Unfortunately, the appellant's claim of entitlement to service connection for the cause of the Veteran's death must be remanded.  The Board sincerely regrets the delay this will cause, but adjudication cannot proceed without further development.

Appellant's claim is for DIC benefits due to the Veteran's death allegedly due to service-connected causes.

The Veteran's death certificate lists "pulmonary hypertension" as the immediate cause of death.  The Veteran was not service-connected for pulmonary hypertension at the time of his death and, at his death, had no pending claim of entitlement to service connection for that or a related condition.  However, the appellant contends that the various medications the Veteran took for his service-connected injuries led to a fall, and that the fall caused a blood clot, which then led to pulmonary hypertension and his death. 

As discussed at the March 2015 Board Hearing, the complete records of the Veteran's final illness have not been associated with the claims file.  Without those records, the Board cannot evaluate the Appellant's allegation that the Veteran's service-connected conditions, including a left hip disability, arthritis of both knees, degenerative disc disease, and scars of the knees, either caused or contributed to the Veteran's death.  

Importantly, some of the missing records are VA treatment records, so the records must be associated with the claims file prior to adjudication of the merits of this claim.  See 38 C.F.R. § 3.159(c)(2).  While the Appellant and her representative indicated at the Board Hearing that they would ensure the records were electronically uploaded, VA has final responsibility to ensure the records in federal custody are associated with the claims file.  The Board also notes that it appears there are private treatment records relating to the Veteran's final illness.  Reasonable efforts must be made to obtain those records.  See 38 C.F.R. § 3.159(c)(1).

While there evidence of record does not yet contain a medical opinion, the Board will not require the AOJ to obtain a medical opinion regarding cause of death because the available medical evidence is too incomplete to evaluate the need for such an opinion.  However, upon associating with the claims file the VA treatment records relating to the Veteran's final illness and after making reasonable efforts to obtain any private treatment records identified by Appellant as relevant to the issues to be decided, the RO should carefully consider whether a medical opinion should be obtained regarding whether the immediate cause of the Veteran's death (pulmonary hypertension) should be service-connected, whether the Veteran's already service-connected disabilities caused or contributed to the Veteran's death, and whether any of the medications for the Veteran's service-connected disabilities caused or contributed to his death.

Accordingly, the case is REMANDED for the following action:

1. Contact the Appellant and request that she identify any private treatment providers with medical records relevant to her claim, to specifically include treatment for the Veteran's final illness, and to provide authorization for VA to obtain any records from providers identified by the Appellant.  If the identified records are not obtained, advise the Appellant of that fact and provide her with an opportunity to obtain the records.


2.  Obtain and associate with the claims file all outstanding, relevant VA treatment records, including records from the Bay Pines VA Medical Center for the period including, at least, 2008 through 2010.

3.  Review the Veteran's claims file and undertake any additional development indicated.  This may include, if deemed necessary, obtaining a medical opinion regarding the claim.  Any opinion obtained should indicate whether any of the Veteran's service-connected disabilities (or treatment therefore) were the principal cause of his death or were a contributory cause of his death.  Any opinion should also address whether the Veteran was entitled to service connection for his pulmonary hypertension.

4.  Finally, readjudicate the appellant's claim.  If the benefit sought on appeal is not granted, the appellant and her representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



